Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17, and species claim 7 in the reply filed on May 12, 2021 is acknowledged.  
Claims 5 and 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12, 2021.  

To summarize the purpose of this Restriction Requirement, and what is written below: 
1) Applicant must further elect a single species claim from among claims 11-15; and 
2) The original Restriction Requirement has been added to in order to show that claims 20-28 fail to share a common technical feature with claims 1-17.  

Applicant has failed to address all of the species requirements set forth in the prior Restriction Requirement.  However, it should be noted that the explicit species pointed out in the prior action are to be ignored, and the following species groups shall replace those set forth in the original Requirement.  


1)	The only remaining species requiring further election are the particular groups of elements set forth in claims 11-15, which Applicant has defined as elemental Groups A-E, respectively.  Applicant must elect a single species claim from claims 11-15.  
Note that claims 8 and 9, which further limit a particular type of metal source from parent claim 1, have not been subjected to a species election because they are not currently positively required.  
For example, claim 8 only further limits the inorganic salt insomuch as the metal source of claim 1 is an inorganic salt, which is optionally required.  
Should Applicant attempt to positively recite the inorganic salt of claim 8 and the organic acid salt of claim 9, claims 8 and 9 would be subject to further species election, wherein Applicant should further elect claim 8 or claim 9, noting further that if a distinct metal source, such as oxides, has already been identified in the prior art, claim 8 and 9 would effectively be withdrawn by original presentation.  
Applicant need not take any further action regarding claims 8 and 9, as this is meant to be informative and in the interest of compact prosecution.  

2)	To clarify the record, the Office would also like to add to the Restriction Requirement between claims 1-17 and claims 20-28, noting that in addition to the 
Potential allowance of claim 1 would not mean that claims 20-28 are considered for rejoinder, as the applied coating material has been shown to be distinct and requires separate examination on the merits.  

If Applicant has any outstanding questions, please contact Examiner Slifka at the number below.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/Colin W. Slifka/           Primary Examiner, Art Unit 1732